Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
The claims are objected to because of the following informalities:  
The claims omit claim 12. The claims go from claims 1-11 and claims 13-28. 
  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim 28 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stephens et al. (U.S. 2018/0094519A1).
Regarding claim 28, Stephens et al. disclose a system (system of fig. 4) comprising: a subsea well monitoring device (56, 222; refer to para 0057, also refer to para 0024 and 0072: the system is used to detect leaks) configured to be positioned in a water column (water column above sea floor 24, see fig. 1 and para 0020), wherein the subsea well monitoring device is connected to a Christmas tree (220) associated with a subsea well (20; see fig. 4 and refer to para 0057), wherein the well monitor device (222) is configured to retrieve sensor -19-IONG/0107US (121205)readings (readings from sensors 52; para 0028) via a sensor reading port of the Christmas tree (the port being the passage in 220 for cable 224 to connect to 222) and to detect a release event based on the sensor readings (para 0024 and 0072: the system is used to determine leaks), wherein the subsea well monitor device is further configured to provide an alert in response to detection of a release event (para 0023: the controller 48 may provide one or more user-perceivable indication such as an alert and alarms); and a cable (224) configured to connect the subsea well monitor device (222 and/or 56) to the sensor reading port of the Christmas tree (220; see fig. 4).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4, 13-14, 16-20, 22-23, and 25-27 are rejected under 35 U.S.C. 103 as being unpatentable over Saether (U.S. 2014/0283585A1), in view of Stephens et al. (U.S. 2018/0094519A1).
Regarding claim 1, Saether discloses a system (see figs. 2-4 and 8) comprising: a well sensor device (130, figs. 2-4 and 8)  comprising: a funnel (230, 240; fig. 3 and refer to para 0054) configured to be positioned over a subsea well (see fig. 8 and refer to para 0068: the device 130 can be positioned over a subsea well head) in order to capture a material of interest (270) leaking from the subsea well (refer to para 0068: oil bubbles leaking from the well head), and a sensor (260, fig. 4 and para 0055) disposed at a top of the funnel (230, 240, see fig. 4) and configured to detect the material of interest (refer to para 0055, 0056, 0060-0061, and 0068); and 
a well monitoring device (280) configured to be positioned in a water column (10, para 0064), wherein the well monitoring device (280) is communicatively coupled to the well sensor device (260; refer to para 0055) to retrieve sensor readings from the sensor (260) on the well sensor device (130, see fig. 4 and refer to para 0055).
However, Saether fail to teach a cable configured to connect the well monitor device to a sensor reading port of the well sensor device.  
Stephens et al. teach a system used to detect leaks in a subsea well (see fig. 4 and refer to para 0024 and 0072) comprising a well monitoring device (222; para 0057) and a well sensor device (192; 194 houses sensor controller 56). A cable (224; para 0057) configured to connect the well monitor device (222) to a sensor reading port (passage through 192 for cable 224 to connect to 56) of the well sensor device (192; see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saether to include a cable configured to connect the well monitor device to a sensor reading port of the well sensor device, as taught by Stephens et al. for the predictable result of communicating the sensor data to the well monitor device. 
Regarding claim 4, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses wherein the funnel comprises one of a frustoconical or frustopyramidal shape (refer to para 0013, 0028, 0054, and 0066).  
Regarding claim 13, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Stephens et al. further teach to wherein a well monitoring device (56) includes an acoustic transducer (92; fig. 2 and para 0038) configured to provide an alert based on the sensor readings (refer to para 0023 and 0043: alert, alarm), by transmitting an acoustic signal (refer to para 0038). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well monitoring device of Saether to include an acoustic transducer configured to provide an alert based on the sensor readings by transmitting an acoustic signal, as taught by Stephens et al., for the purpose of notifying a user at surface of the leaking oil. 
Regarding claim 14, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 13 above; Stephens et al. further teach wherein the acoustic signal (refer to para 0038) includes an indication of the release event (para 0024 and 0072, leaks), one or more of the sensor readings, an identifier associated with the well monitoring device, or a combination thereof (refer to para 0023 and 0038).  
Regarding claim 16, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses wherein the well monitoring device (280) includes memory configured to store the sensor readings (refer to para 0055: machine-readable data storage media).  
Regarding claims 17-18, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Stephens et al. further teach wherein the well monitoring device further includes a power source/a sub-surface power generation unit (102, fig. 2 and para 0041) configured to provide power to operate the well monitoring device (56).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the well monitoring device of Saether to include a power source/sub-surface power generation unit, as taught by Stephens et al. for providing power. 
Regarding claim 19, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses wherein the well monitoring device further includes coupling a subsea vessel (100; refer to para 0053: the apparatus 100 capable of being maneuvered in aquatic environment 10 by way of fluid thrusters, propellers, actuated vanes) to the well monitoring device (280) to provide the sensor readings (see fig. 1 and refer to para 0055) 
However, Saether fail to teach a communications port. 
Stephens et al. teach a cable (224) configured to connect the subsea well monitor device (56) to a controller (222) via a communications port (passage in the housing of 220 allowing cable 224 to connect to 222) of the Christmas tree (220; see fig. 4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Saether to include a communications port, as taught by Stephens et al., for data communication between the well monitoring device and the subsea vessel. 
Regarding claim 20, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Stephens et al. further teach wherein the well monitoring device further includes a wired communication system (64, fig. 1 and 224, fig. 4) configured to provide the sensor readings (refer to para 0057), an alert based on the sensor readings (refer to para 0023; alerts, alarms), or a combination thereof to a sub-surface or a surface vessel (8, fig. 1 and refer to para 0019).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Saether to include a wired communication system configured to provide the sensor readings, an alert based on the sensor readings, or a combination thereof to the surface vessel, as taught by Stephens et al.
Regarding claim 22, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Stephens et al. further teach wherein the well monitoring device (56) includes an optical or acoustic transmitter (92; refer to para 0038) to communicate the sensor readings to a vessel (8; the sensor signal are transmitted from 56 to 62 and from 62 to the vessel).  
Regarding claim 23, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses a camera (para 0053; the sensor arrangement 130 includes cameras) configured to capture image data of the subsea well (refer to para 0053: inspect a spiral vicinity of the apparatus 100; para 0068: the apparatus 100 can be positioned in connection with a subsea well), wherein the camera is communicatively coupled to the well monitoring device (280; see fig. 1).  
Regarding claim 25, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses an underwater vehicle (100; refer to para 0053: the apparatus 100 capable of being maneuvered in aquatic environment 10 by way of fluid thrusters, propellers, actuated vanes) comprising a camera (para 0053) configured to capture video data of the subsea well (refer to para 0053).  
Regarding claim 26, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses wherein the well monitoring device is further configured to release a surface data carrier (output signal S2 carries data to the surface vessel, see figs. 4-6) in response to a signal received from an aerial (100, refer to para 0053) at a receiver on the well monitoring device (para 0053: the one or move cameras mounted on vessel 100 send their data to the well monitoring device 280; refer to para 0055).  
Regarding claim 27, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; Saether further discloses wherein the signal is at least one of an acoustic or optical signal transmitted by the aerial, surface or underwater vessel (acoustic and optical signal transmission are involved with the well monitoring device 280 with is in connection with vessel 100; refer to para 0055 and 0061).  
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Saether (U.S. 2014/0283585A1), in view of Stephens et al. (U.S. 2018/0094519A1) as applied to claim 1 above, and further in view of Schultz et al.  (U.S. 2017/0037723A1).
Regarding claim 2, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Saether and Stephens et al. fail to teach a camera mounted onto the funnel, wherein the camera is configured to capture images of an interior of the funnel, wherein the camera is communicatively coupled to the well monitoring device.  
	Schultz et al. teach the use of a downhole camera (10, see figs. 1-4 and refer to para 0020) mounted on a wireline (11) and configured to capture images of an interior of well (see figs. 1-4). Schultz et al. further teach that downhole cameras are used for acquiring visual images and other data within wellbores, pipelines, subsea, and BOP equipment, for impaction of scale, debris,  and fluid entry detection (refer to para 0004).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, having the teachings of Saether, Stephens et al., and Schultz et al. before him or her, to have included a camera mounted onto the funnel, wherein the camera is configured to capture images of an interior of the funnel, wherein the camera is communicatively coupled to the well monitoring device, for acquiring visual images and other data used for impaction of early detection fluid entry into the funnel.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Saether (U.S. 2014/0283585A1), in view of Stephens et al. (U.S. 2018/0094519A1) as applied to claim 1 above, and further in view of Dvorak (U.S. 2011/0274496A1).
Regarding claim 3, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 1 above; however, the combination of Saether and Stephens et al. fail to teach wherein the funnel comprises a diameter large enough so that the funnel can be disposed over a well cap.  
Dvorak teaches a system for subsea leak remediation comprising a funnel (20, see fig. 1 and refer to para 0040) comprising a diameter large enough so that the funnel (20) can be disposed over a well cap (64, see fig. 1).  This allows the leaking material (66a) to be captured by the funnel as it moves into the interior space of the funnel (20, see fig. 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saether and Stephens et al. to have the funnel comprises a diameter large enough so that the funnel can be disposed over a well cap, as taught by Dvorak, for capturing the leaking oil from the subsea well, thereby preventing a spill. 
Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Saether (U.S. 2014/0283585A1), in view of Stephens et al. (U.S. 2018/0094519A1) as applied to claim 13 above, and further in view of Gottlieb et al. (U.S. 2019/0071962A1).
Regarding claim 15, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 13 above; however, the combination of Saether and Stephens et al. is silent to transmitting the sensor readings through the water column to a surface or subsurface vessel in response to receipt of a request for the sensor readings from the surface or subsurface vessel.  
Gottlieb et al. teach an apparatus (see figs. 1-2 and 6) transmitting sensor readings from sensor (78) through a water column to a surface (see figs. 1-2 and 6). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saether and Stephens et al. to include transmitting the sensor readings through the water column to a surface, as taught by Gottlieb et al. since its known to transmit sensor data through a water column to a surface vessel. 
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Saether (U.S. 2014/0283585A1), in view of Stephens et al. (U.S. 2018/0094519A1) as applied to claim 20 above, and further in view of Jaaskelainen et al. (U.S. 2020/0393585A1).
Regarding claim 21, the combination of Saether and Stephens et al. teach all the features of this claim as applied to claim 20 above; Stephens et al. further teach optical transmitter communicating over a wired communication system (see figs. 1-2, 4, and refer to para 0038)
However, the combination of Saether and Stephens et al. is silent to communicating over fiber optic cables.  
Jaaskelainen et al. teach an optical transmitter (452, fig. 4) communicating over fiber optic cable (440) to a surface system (450).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the combination of Saether and Stephens et al. to have wire communication be fiber optic cables, as taught by Jaaskelainen et al. since its known to have optical transmission through fiber optic cables. 
Allowable Subject Matter
Claims 5-11 and 24 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YANICK A AKARAGWE whose telephone number is (469)295-9298. The examiner can normally be reached M-TH 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Flynn can be reached on (571) 272-9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YANICK A AKARAGWE/           Examiner, Art Unit 3672